—Appeal from a judgment of the County Court of Albany County (Rosen, J.), entered August 21, 1995, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner’s parole was revoked in May 1995 for violating the conditions thereof which mandated his compliance with curfew restrictions and prohibited his presence in establishments serving alcoholic beverages. Petitioner thereafter brought a petition for a writ of habeas corpus which was denied by Supreme Court due to petitioner’s failure to exhaust his administrative remedies (see, 9 NYCRR part 8006).
We affirm. Before he can seek judicial redress, petitioner must pursue his administrative appeal to conclusion. Because petitioner commenced this proceeding prior to pursuing an available administrative appeal where full relief may be obtained, his petition was properly denied (see, People ex rel. Gray v New York State Bd. of Parole, 174 AD2d 874, 875, lv denied 78 NY2d 860; Matter of Trimaldi v Superintendent of Washington Correctional Facility, 169 AD2d 960, 961).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.